Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT

                                    No. 04-15-00082-CV

                               In the Interest of R.C., a Child

                 From the 288th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013-PA-00544
                    Honorable Charles E. Montemayor, Judge Presiding

      BEFORE JUSTICE BARNARD, JUSTICE ALVAREZ, AND JUSTICE PULLIAM

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. No costs shall be assessed in relation to this appeal.

       SIGNED July 8, 2015.


                                               _____________________________
                                               Jason Pulliam, Justice